Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 1 of 16




                    EXHIBIT 21
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 2 of 16


    1                     UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
    2
                            CASE NO. 0:20-CV-60416-AMC
    3
    4     TOCMAIL INC., a Florida
          corporation,
    5
                          Plaintiff,
    6
          vs.
    7
          MICROSOFT CORPORATION, a
    8     Washington corporation,
    9                     Defendant.
   10     _______________________________/
   11
                                           March 18, 2021
   12                                      10:10 a.m. - 4:40 p.m. EDT
   13
   14
   15
   16                VIDEOTAPED DEPOSITION OF MICHAEL WOOD
   17                     TAKEN VIA ZOOM TELECONFERENCE
   18
   19           Taken on behalf of the Defendant before
   20     Alice J. Teslicko, RMR, Notary Public in and for the
   21     State of Florida at Large, pursuant to a Rule 30(b)(6)
   22     Notice of Taking Deposition in the above cause.
   23
   24
   25

                                                                     Page 1

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 3 of 16


    1     APPEARANCES VIA TELECONFERENCE:
    2
                 JOHNSON & MARTIN, P.A.
    3            BY: JOSHUA D. MARTIN, ESQ.
                 500 W. Cypress Creek Road, Suite 430
    4            Fort Lauderdale, FL 33309
                 (954) 790-6699
    5            josh.martin@johnsonmartinlaw.com
                 Attorneys for the Plaintiff
    6
    7            GREENBERG TRAURIG, LLP
                 BY: MARY-OLGA LOVETT, ESQ.
    8                 KYLE DUGAN, ESQ.
                      EVELYN COBOS, ESQ.
    9            1000 Louisiana Street, Suite 1700
                 Houston, TX 77002
   10            (713) 374-3541
                 lovettm@gtlaw.com
   11            duganky@gtlaw.com
                 cobose@gtlaw.com
   12            Attorneys for the Defendant
   13
   14            Also Present:       Cameron Roth
                                     Rachel Hymel
   15                                Orlando Jimenez - Videographer
   16                                     - - -
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                                                     Page 2

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 4 of 16


    1                                    I N D E X
    2     WITNESS                                                         PAGE
    3
    4     MICHAEL WOOD
    5     Direct Examination by Mr. Martin                                    8
    6     Certificate of Oath                                              216
    7     Errata Sheet                                                     220
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                                                     Page 3

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 5 of 16


    1                           DEFENDANT'S EXHIBITS
    2      EXHIBIT                   DESCRIPTION                          PAGE
    3
    4     Exhibit 1           Email chain dated 9/8/2020                      14
    5     Exhibit 2           Email from Freelancer.com                       76
                              dated 12/31/2020
    6
          Exhibit 3           Email chain dated 1/5/2020                      78
    7
          Exhibit 4           U.S. Patent No. 10,574,628                      83
    8                         B2
    9     Exhibit 5           TocMail Inc. press release                      84
                              dated 2/26/2020
   10
          Exhibit 6           TocMail Offering Pitch Deck                     97
   11
          Exhibit 7           Assignment                                   107
   12
          Exhibit 8           U.S. Patent Application                      110
   13                         Publication No.
                              2020/0186497 A1
   14
          Exhibit 9           Florida Division of                          114
   15                         Corporation information for
                              TocMail Inc.
   16
          Exhibit 10          Email from Michael Wood                      115
   17                         dated 10/24/2019
   18     Exhibit 11          Email from ClouDNS dated                     122
                              2/17/2020
   19
          Exhibit 12          AP News press release dated                  129
   20                         3/2/2021
   21     Exhibit 13          Email chain dated 6/10/2020                  133
   22     Exhibit 14          Email from Michael Wood                      135
                              dated 6/18/2020
   23
          Exhibit 15          Email chain dated 6/22/2020                  141
   24
          Exhibit 16          Email from Michael Wood                      154
   25                         dated 6/23/2020

                                                                     Page 4

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 6 of 16


    1                   DEFENDANT'S EXHIBITS - CONTINUED
    2     EXHIBIT                     DESCRIPTION                       PAGE
    3
          Exhibit 17          Email to Michael Wood dated                  160
    4                         7/1/2020
    5     Exhibit 18          Newswire Content                             182
                              Distribution Stats
    6                         published 3/2/2021
    7     Exhibit 19          Plaintiff's Answers and                      186
                              Objections to Defendant's
    8                         First Set of
                              Interrogatories
    9
          Exhibit 20          Plaintiff's Answers and                      186
   10                         Objections to Defendant's
                              Second Set of
   11                         Interrogatories
   12     Exhibit 21          Email from Michael Wood                      201
                              dated 9/28/2020
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                                                     Page 5

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 7 of 16


    1     right?
    2                  MR. MARTIN:      Objection to form.
    3     BY MS. LOVETT:
    4           Q      You may answer.
    5           A      I am willing to use whatever terminology --
    6     for example, I use "IP cloaking," you guys say "IP
    7     evasion."     I'm willing to use "IP evasion."
    8                  Some part of Microsoft says that Safe Links
    9     is part of EOP.       If from that perspective EOP --
   10     anything Safe Links does, EOP is doing.               That is not
   11     Mr. Rogers' perspective.           He's saying that Safe Links
   12     is separate from EOP.         I'm fine with that.        None of
   13     that changes a single conclusion about Safe Links'
   14     inability to do what it promises.
   15                  So I'm happy to use whatever labels, but
   16     just for --
   17           Q      These aren't labels.            This is function being
   18     explained to you by the engineers that built this and
   19     that deal with this every day at Microsoft.
   20                  But you're going to have your own
   21     interpretation.       That's what you're telling the jury?
   22                  MR. MARTIN:      Objection to form.
   23           A      That's what I'm telling the jury.            We will
   24     play Microsoft's videos that say ATP is EOP.               There's
   25     different groups in Microsoft that have different

                                                                   Page 60

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 8 of 16


    1                  So I just didn't notice the date and
    2     scrapped it for Roundcube.            But since this is
    3     January 2020, we're already Roundcube.              That's already
    4     TocMail.
    5                  My recollection is he that pinged like in
    6     through Slack or something and so I was just writing
    7     back how great it was to hear from him, letting him
    8     know I was setting up -- well, and as it shows here,
    9     we were out of touch for so long at that point.                We're
   10     not buddies, so -- anyway, that's what's going on in
   11     this moment in time.
   12           Q      Okay.    So I want to sort of frame this,
   13     because I want to be clear.             This is in a lead-up to
   14     the filing of the lawsuit.            When you say to Tunc here,
   15     "the new product will have a featured email client
   16     with PhishViewer technology embedded inside," you were
   17     talking about the Roundcube plug-in?
   18           A      Yes, I say "is," so I was saying what was
   19     currently there.       So yeah.       Yeah, end of January 2020,
   20     definitely, because we were shipping in December 2019.
   21           Q      You were shipping in December 2019 --
   22           A      I should say, we were available to ship.
   23     Let's put it that way.          I don't remember when the
   24     first trial user signed up, but it was a full product
   25     in December of 2019.

                                                                   Page 81

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 9 of 16


    1     patent applications in a moment.
    2                  The point I'm trying to make for the jury is
    3     are we talking about -- are we talking about the
    4     technology contained herein is how you would expect
    5     TocMail to make money?
    6           A      No, not only.       Just the mere fact -- like
    7     let's say that we came up with something that's not
    8     patentable, but we still are the first to solve the
    9     problem.     There is tremendous value of being first to
   10     market, so long as you can be recognized as being
   11     first to market.       But if there's all this false
   12     advertising -- so the patent is one part of it.
   13                  But to say that's the totality of it would
   14     be wrong.     You can come up with some ideas that are
   15     trade secret, etc., that have no patent behind them,
   16     but still be the first to market, and there's
   17     tremendous value behind that and that's what we were
   18     deprived of.
   19           Q      Okay, so I understand the contention and
   20     these aren't trick questions.              I'm just trying to
   21     say --
   22           A      Sorry.
   23           Q      -- is what you're selling described in this
   24     patent?
   25           A      Yes, what we're currently selling is

                                                                  Page 105

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      16

   1     two attachments.       We will be expanding, as I said to
   2     OAuth, anti-OAuth authentication.                   We will be
   3     introducing other products, including Trojan Tracker
   4     and DNS Tunnel Blocking, and then we will sell those
   5     to generate revenue to keep the business going.
   6                  But when it comes to TocMail, the biggest
   7     obstacle to us even entering the market is this
   8     situation that we're dealing with right now.
   9           Q      So I understand TocMail alleges that
  10     Microsoft is engaging in deceptive advertising.                   IP
  11     cloaking, according to your complaint, is something
  12     that has been known to the industry, what you call IP
  13     cloaking, since the early 2000s, correct?
  14           A      Yes.
  15           Q      And IT professionals have been trying to
  16     solve that problem since they knew about it, correct?
  17           A      Not once Microsoft said time-of-click takes
  18     care of it.
  19           Q      I know that's your interpretation of what
  20     Microsoft said --
  21           A      Not since 2015.
  22           Q      Okay.    So between -- I think the first time
  23     that you identified IP cloaking was 2006.                   You agree
  24     that what you call IP cloaking, what we refer to as IP
  25     evasion, was a problem starting in 2006, right?

                                                                     Page 137

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      16

   1     whether anything is fine or whether it's not.                     I'm
   2     saying, are you telling the jury that all of these
   3     people, this marketing all directed to IT
   4     professionals, are you telling the jury that it is
   5     your opinion that all of these IT professionals that
   6     have the ability to test the statements have been
   7     somehow fooled by Microsoft?
   8           A      Every IT person in the world, no.                  I did not
   9     say that.     So therefore, many of them are using -- are
  10     staying on premise and one of the issues is that --
  11     there's two camps.        There's those who believe
  12     time-of-click works and then there's those that don't
  13     believe time-of-click works because of the false ads.
  14                  It's a dual-edged sword.               The whole
  15     time-of-click industry needs to have corrective
  16     advertising.
  17           Q      So not just Microsoft.             Anybody else you
  18     want to take on in that regard?
  19           A      No, because Microsoft is the one company
  20     that portrayed time-of-click as effective against
  21     cloaking.     That's why the lawsuit.
  22           Q      So let's take that a step further.                  Can you
  23     name one IT professional who you know of who has made
  24     the decision to stay on premise because they don't
  25     trust Cloud protection for IP cloaking?

                                                                    Page 151

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      16

   1                            CERTIFICATE OF OATH
   2
   3                   I, Alice J. Teslicko, RMR, a Notary Public
   4           for the State of Florida at large, do hereby
   5           certify that the witness, Michael Wood, appeared
   6           via teleconference before me and was duly sworn.
   7                   Signed and sealed this 21st day of March,
   8           2021.
   9
  10
  11                                      <%3073,Signature%>
  12                                          Alice J. Teslicko, RMR
  13
  14     Commission No. GG249076
         My Commission Expires:
  15     December 14, 2022
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                 Page 215

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      16

   1                                CERTIFICATE
   2     STATE OF FLORIDA            )
                                     )   ss.
   3     COUNTY OF MARTIN            )
   4
                   I, ALICE TESLICKO, RMR, a Registered
   5     Merit Reporter and Notary Public for the State of
         Florida at Large, do hereby certify that I reported
   6     the deposition of Michael Wood, a witness called by
         the Defendant in the above-styled cause; and that the
   7     foregoing pages constitute a true and correct
         transcription of my shorthand report of the deposition
   8     of said witness.
   9               I further certify that I am not an attorney
         or counsel of any of the parties, nor a relative or
  10     employee of counsel connected with the action, nor
         financially interested in the action.
  11
                   WITNESS my hand and official seal in the
  12     City of Stuart, County of Martin, State of Florida,
         this 21st day of March, 2021.
  13
  14
                                               <%3073,Signature%>
  15                                            Alice J. Teslicko, RMR
  16     My commission expires:
         December 14, 2022
  17     Commission No. GG249076
  18
  19
  20
  21
  22
  23
  24
  25

                                                                 Page 216

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      16
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      16
Case 0:20-cv-60416-AMC Document 97-21 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      16

   1     Tocmail, Inc.,          v. Microsoft Corporation

   2     Michael Wood - 30b6 4459898

   3                           ACKNOWLEDGEMENT OF DEPONENT

   4          I, Michael Wood - 30b6, do hereby declare that I

   5     have read the foregoing transcript, I have made any

   6     corrections, additions, or changes I deemed necessary as

   7     noted above to be appended hereto, and that the same is

   8     a true, correct and complete transcript of the testimony

   9     given by me.

  10

  11     ______________________________                            04/19/2021
                                                              ________________

  12     Michael Wood - 30b6                                           Date

  13     *If notary is required

  14     State of Nevada            SUBSCRIBED AND SWORN TO BEFORE ME THIS
         County of Clark
  15                                  19th
                                    ______             April
                                           DAY OF ________________, 20___.
                                                                      21

  16

  17

  18                                __________________________

  19                                NOTARY PUBLIC

  20       Notarized online using audio-video communication


  21

  22

  23

  24

  25

                                                                              Page 218

                                         Veritext Legal Solutions
                                              346-293-7000
